Exhibit 10-m








AT&T PENSION BENEFIT
MAKE UP PLAN NO. 1








































Effective:  January 1, 2005
Restated December 31, 2008
Amended December 31, 2011

--------------------------------------------------------------------------------

AT&T PENSION BENEFIT MAKE UP PLAN NO. 1




SECTION 1:  Purpose and History


1.1.            Purpose. The primary purpose of the AT&T Pension Benefit Make Up
Plan No. 1 (the "Plan") is to supplement the benefits a Participant is entitled
to receive under a pension plan that is qualified under Code Section 401(a) and
is sponsored by AT&T Inc. ("AT&T" or the "Company") or one of its Subsidiaries
(collectively, the "Pension Plans").  This Plan recognizes compensation earned
by an individual who is eligible to participate in this Plan as provided in
Section 2 (a "Participant") that is not recognized in the determination of
benefits under the Participant's Pension Plan, and this Plan is intended to make
up benefits that would otherwise be lost because of such Pension Plan
limitations.


The Plan is intended to provide deferred compensation benefits by recognizing
compensation earned by a Participant that is in excess of the amount that is
recognized under Section 401(a)(17) of the Internal Revenue Code of 1986, as
amended (the "Code"), and to provide benefits to the extent such Participant's
Pension Plan benefits are limited by the provisions of Code Section 415.


1.2.            History.  The Plan is effective as of January 1, 2005, and
constitutes an amendment and restatement of the plans listed in Attachment A
(the "Predecessor Plans").  AT&T and companies whose equity interests are owned
100%, directly or indirectly, by AT&T ("Subsidiary") sponsored the Predecessor
Plans for the benefit of their respective eligible employees.  No additional
benefits shall accrue under the Predecessor Plans after December 31, 2004, and
benefits of Participants who terminate employment on or after January 1, 2005
shall be paid solely under this Plan.  The Predecessor Plans were intended to
supplement participants' Pension Plan benefits by (i) recognizing compensation
that is not eligible to be recognized for purposes of calculating Pension Plan
benefits, either as a result of statutory limitations or Pension Plan
limitations, and/or (ii) providing benefits in excess of the limitations of Code
Section 415.  This Plan is intended to aggregate all of such Predecessor Plans
and provide substantially similar benefits, on a going forward basis.  Further,
this Plan is intended to satisfy the requirements of Code Section 409A,
effective with respect to amounts deferred after December 31, 2004.   During the
period from January 1, 2005 to December 31, 2008, the Plan has been operated in
good faith compliance with the provisions of Code Section 409A, Internal Revenue
Service Notice 2005-1, and the final Treasury Regulations for Code Section 409A,
and any other generally applicable guidance published in the Internal Revenue
Service Bulletin with an effective date prior to January 1, 2009.  On or after
January 1, 2009, this Plan shall be interpreted and construed consistent with
the requirements of Code Section 409A and all applicable guidance issued
thereunder.



--------------------------------------------------------------------------------

SECTION 2:  Eligibility and Participation


2.1.            Eligibility. Benefit accrual in this Plan is limited to each
employee of any Subsidiary of AT&T who:


(a)
participates in a Pension Plan;

(b)
is a General Management level or above employee;

(c)
is not eligible for benefits under the 2005 AT&T Supplemental Employee
Retirement Plan; and

(d)
receives types of compensation that are used to determine the employee's Pension
Plan benefit (e.g., base salary or short term incentive compensation) in any
calendar year, but that compensation is not recognized for purposes of
determining such employee's Pension Plan benefit, or whose Pension Plan benefit
is limited by Code Section 415.

(e)
is not an employee of a company acquired by AT&T on or after September 1, 2005
unless designated as eligible by AT&T's highest ranking officer specifically
responsible for human resource matters; provided, however, effective January 1,
2009, this section 2.1(e) shall not apply to any employee who satisfies the
eligibility provisions of this section 2.1 (a), (b), (c), and (d) and is
employed by AT&T Inc. or any of its Subsidiaries on or after January 1, 2009,
other than an employee who is a participant in the BellSouth Corporation
Supplemental Executive Retirement Plan, the AT&T Corp. Nonqualified Pension
Plan, or the AT&T Corp. Excess Pension Plan.

(f) additionally, an employee who (i) meets the requirements of paragraphs (a),
(b), (c), and (d), (ii) is employed by AT&T Inc. or any of its Subsidiaries on
or after January 1, 2009 and (iii) either (x) participates in the BellSouth
Corporation Supplemental Executive Retirement Plan ("BLS SERP") solely with a
totally frozen BLS SERP benefit following a job demotion into an ineligible
position prior to December 31, 2011 or (y) previously participated in the BLS
SERP but whose annualized benefit under the BLS SERP as of December 31, 2011 was
$0 and is not due any benefit under the BLS SERP pursuant to the amendment to
Section 4.(a)(I)(A) of such plan effective December 31, 2011, may participate in
the Plan.




--------------------------------------------------------------------------------

2.2.            Construction of Eligibility Provisions. The eligibility
provisions of Section 2.1, above, shall be interpreted in the broadest possible
sense in order that this Plan can recognize all base salary and short term
incentive compensation, whenever earned, for the purpose of making up any
benefit that would otherwise be lost due to the fact that the Pension Plan is
unable to recognize any such compensation in determining retirement benefits.


2.3.            Loss of Eligibility. In the event that any Participant ceases to
satisfy the eligibility conditions of Section 2.1, such Participant shall
nevertheless continue to be eligible to receive benefits under this Plan,
however, no additional benefits shall accrue under the Plan unless and until he
or she shall re-attain eligibility hereunder.


2.4.            Ineligible Participant.  Notwithstanding any other provision of
this Plan to the contrary, if any Participant is determined not to be "in a
select group of management or highly compensated employees" within the meaning
of the Employee Retirement Income Security Act of 1974, as amended ("ERISA"), or
the regulations thereunder, such Participant shall not be eligible to continue
to accrue a benefit under this Plan on or after such date to the extent benefits
hereunder are attributable to compensation in excess of the amount under Code
Section 401(a)(17) and not attributable to the limitations imposed by the
provisions of Code Section 415.


2.5            No Duplication of Benefits.  Notwithstanding any provision of
this Plan to the contrary, if a Participant ceases to accrue benefits under this
Plan and becomes eligible to receive the equivalent of his/her benefit under
this Plan pursuant to the Pension Benefit Make Up Plan No. 2, to the extent such
benefit is paid pursuant to such other plan, no duplication of such payment
shall be made pursuant to this Plan.


SECTION 3:  Amount of Plan Benefits


3.1.            Amount of Plan Benefits. Subject to the terms and conditions of
the Plan, the Plan benefits payable to, or on account of, a Participant under
the Plan as of any date shall be an amount as described in the paragraphs
below.  A participant's Pension Plan Program is one of the non-bargained
programs that are defined and operated as part of the AT&T Pension Benefit
Plan:  Southeast Management Program, AT&T Legacy Management Program, Management
Cash Balance Program, Nonbargained Program, and Wireless Program.  The Plan
benefit is equal to:


(a)            the amount of the Participant's benefit under the applicable
Pension Plan Program and period of employment in which he or she actively
participates (i.e., accrues benefits) on the date of his or her termination of
employment that would have been payable to or on account of the Participant
under such Pension Plan Program as of that date, determined without regard to
the limitations imposed by either Code Section 401(a)(17) or 415 and determined
as if all types of compensation that are used to determine the employee's
Pension Plan benefit (e.g., base salary and short-term incentive compensation
that the Participant is eligible to receive) were recognized for purposes of
calculating such amount;

--------------------------------------------------------------------------------



(i)
if the Participant is also eligible for a separate frozen benefit under another
Pension Plan Program for a prior period of employment, such amount is not
included in the amount determined under this subsection (a); except in the
following case:



(ii)
if the Participant's service was bridged specifically due to the Sixth Amendment
to the AT&T Pension Benefit Plan, where such amendment was approved in November
2010 and effective January 1, 2010, in cases where a Pension Plan participant
transferred employment from the Legacy AT&T company or Legacy BellSouth company
to Cingular Wireless, after the joint venture formation of Cingular and prior to
AT&T's acquisition of BellSouth, then the total Pension Plan benefit (from the
frozen separate Pension Plan Program and current Pension Plan Program) will be
included in the amount determined under this subsection (a);



REDUCED BY


(b)            the amount of the Participant's benefit actually paid under the
applicable Pension Plan Program and period of employment in which he or she
actively participates (i.e., accrues benefits) on the date of his or her
termination of employment;


(i)
if the Participant is also eligible for a separate frozen benefit under another
Pension Plan Program for a prior period of employment, such amount is not
included in the amount determined under this subsection (b); except in the
following case:



(ii)
if the Participant's service was bridged specifically due to the Sixth Amendment
to the AT&T Pension Benefit Plan, where such amendment was approved in November
2010 and effective January 1, 2010, in cases where a Pension Plan participant
transferred employment from a Legacy AT&T company or Legacy BellSouth company to
Cingular Wireless, after the joint venture formation of Cingular and prior to
AT&T's acquisition of BellSouth, then the total Pension Plan benefit (from the
frozen separate Pension Plan Program and current Pension Plan Program) will be
included in the amount determined under this subsection (b).



The amount determined under subsection (a), above, shall be calculated in the
same manner that is used for calculating the amount under subsection (b), using
the benefit calculation methodology and the factors in effect under such Pension
Plan as of the date of his termination of employment; the only difference being
the amount of compensation used for calculating such amount.

--------------------------------------------------------------------------------



The Plan benefit is FURTHER REDUCED BY:


(c)            amount of a BLS SERP participant's frozen BLS SERP benefit.


Notwithstanding the above descriptions, for any Participant who ceased to
satisfy the eligibility conditions of Section 2.1(c) due to initial
participation in the AT&T Supplemental Employee Retirement Plan on or before
December 31, 2008 shall have a Plan benefit equal to the greater of (d) or (e)
described below:


(d)
the amount described by paragraphs 3.1(a), 3.1(b) and 3.1(c) above determined as
of the Participant's actual termination-of-employment date.




(e) the amount described by paragraphs 3.1(a), 3.1(b) and 3.1(c) above
determined as if the Participant had terminated employment effective December
31, 2008.



3.2.            Participants in Predecessor Plans. If a Participant participated
in one or more Predecessor Plans prior to becoming a Participant under this
Plan, benefits under this Plan shall be no less than the benefits accrued under
the Predecessor Plans, and the benefits under this Plan shall be in lieu of all
benefits otherwise payable to him under the Predecessor Plans.




SECTION 4:  Payment of Plan Benefits


4.1            Distribution of Plan Benefits.  Benefits hereunder shall be
calculated and distributed upon a Participant's termination of employment;
provided, however, distribution of Plan benefits of any Participant who is also
an officer of the Company shall commence on the sixth month anniversary of such
Participant's termination of employment.


4.2.            Form of Plan Benefits. Benefits hereunder shall be paid in the
form of a lump sum; provided, however, if the amount of the Participant's lump
sum benefit exceeds $50,000 as of his termination of employment, the Plan
benefit shall be paid in monthly installments over a period of ten (10) years. 
.Notwithstanding the foregoing, with respect to any Participant who, prior to
termination of employment ceases to satisfy the eligibility conditions of
Section 2.1, the form of such Participant's benefit (lump sum or ten (10) year
monthly annuity) shall be determined as of the date such Participant ceases to
satisfy the eligibility conditions of Section 2.1.


If benefits are distributed in the form of a monthly annuity for ten (10) years,
the monthly payments shall be calculated in the same manner that a financial
institution would calculate the monthly payments for a 10-year fixed interest
loan.

--------------------------------------------------------------------------------

Nothwithstanding any other provision of this Plan, the benefits of any
Participant who was a participant in and accrued benefits under the Cingular
Wireless SBC Executive 2005 Transition Pension Make Up Plan (which is a
Predecessor Plans) shall have their benefits distributed exclusively in a lump
sum.


4.3            Converting Form of Benefit.  For all purposes under the Plan, the
lump sum benefit and ten year monthly installment form of benefit shall be the
actuarially determined equivalent of one another, as determined by the Plan
Administrator in the Plan Administrator's complete and sole discretion, and the
amount of such benefits under the Plan shall be determined on the basis of the
Participant's age and the rates, tables, and factors which would be utilized to
determine such benefit under the Pension Plan as of the date required for making
such determination..


SECTION 5:  General and Administrative Provisions


5.1.            Plan Administration. The Company shall be the Plan Administrator
of the Plan.  The Plan Administrator's responsibilities hereunder shall be
carried out by its Senior Executive Vice President responsible for Human
Resources matters.  The authority to control and manage the operation and
administration of the Plan shall be vested in the Plan Administrator. The Plan
Administrator has the exclusive right and discretion to construe, interpret and
apply the provisions of the Plan and the entitlement to benefits under the Plan
in accordance with its terms. The Plan Administrator may establish, adopt or
revise such rules and regulations as the Plan Administrator may deem necessary
or advisable for the administration of the Plan.  Any decision made by the Plan
Administrator on any matter within the Plan Administrator's discretion is
conclusive, final and binding on all persons, and not subject to further review.
The Benefit Plan Committee of the Company shall grant or deny claims for
benefits under the Plan and authorize disbursements. Adequate notice, pursuant
to applicable law and prescribed Company practices, shall be provided in writing
to any Participant or Beneficiary whose claim has been denied, setting forth the
specific reasons for such denial. The review and appeal procedures for any
Participant or Beneficiary whose claim has been denied shall be the same as
those procedures set forth in the Pension Plan under which such Participant or
Beneficiary is entitled to or received benefits.



--------------------------------------------------------------------------------

5.2.            Source of Benefits; Unsecured Creditor. The obligations of the
Company under the Plan are solely contractual. Any amount payable under the
terms of the Plan shall be paid from the general assets of the Company or a
Subsidiary.  Alternatively, amounts payable under the terms of the Plan may be
paid from one or more trusts that the Company or a Subsidiary might elect to
establish, the assets of which will be subject to the claims of the general
creditors of the Company or the Subsidiary that created the trust.  Participants
and their beneficiaries shall have no legal or equitable rights, interest, or
claims in any property or assets of the Company or any Subsidiary.  Any and all
of the Company's or a Subsidiary's assets shall be, and remain, the general,
unpledged, unrestricted assets of the Company or any such Subsidiary.  The
Company's or a Subsidiary's obligation under the Plan shall be merely that of an
unfunded and unsecured promise of the Company or any such Subsidiary to
distribute cash under the Plan in the future.  If a Participant's term of
employment includes service by two Subsidiaries or by the Company and one or
more Subsidiaries, the Company or Subsidiary which last employed the Participant
shall be solely responsible for the entire benefit payable under the Plan.


5.3.            Notices. Any notice or document required to be given to or filed
with the Plan Administrator shall be considered to be given or filed if
delivered to the Plan Administrator or mailed by registered mail, postage
prepaid, to the Plan Administrator.


5.4.            Applicable Laws. The Plan shall be construed and administered in
accordance with the laws of the State of Texas, to the extent that such laws are
not preempted by ERISA or any other laws of the United States of America.


5.5.            Gender and Number. Where the context requires, words in any
gender shall include any other gender, words in the singular shall include the
plural and the plural shall include the singular.


5.6.            Benefits Determined as of Termination of Employment. Except as
otherwise specifically provided in the Plan, the right to benefits under the
Plan and the amount of benefits of a Participant who has terminated or
terminates employment with the Company or a Subsidiary shall be determined in
accordance with the provisions of the Plan as in effect immediately prior to
that termination of employment.


5.7.            Benefits Under Predecessor Plans.  Notwithstanding any provision
of this Plan to the contrary, nothing shall reduce or impair the interests of
individuals with respect to benefits that are being paid under a Predecessor
Plan as of the effective date of this Plan without the consent of the affected
Participant.  Notwithstanding any provision of this Plan to the contrary,
nothing shall reduce or impair the interests of individuals with respect to
benefits that are accrued under a Predecessor Plan as of the effective date of
this Plan without the consent of the affected Participant; provided, however,
benefits accrued as of December 31, 2004 under the terms of a Predecessor Plan
shall only be distributed and paid under the terms of Section 4 of this Plan.

--------------------------------------------------------------------------------



5.8.            Plan Not Contract of Employment. The Plan does not constitute a
contract of employment, and nothing in the Plan or any action taken hereunder
shall be construed as a contract of employment or to give any employee or
Participant the right to be retained in the employ of the Company or a
Subsidiary.


5.9.            Benefits May Not Be Assigned or Alienated. Benefits payable to,
or on account of, any individual under the Plan may not be voluntarily or
involuntarily assigned, pledged, transferred, mortgaged, alienated, conveyed in
advance of actual receipt or otherwise encumbered.  No such amounts shall be
subject to seizure or sequestration for the payment of any debts, judgments,
alimony or separation maintenance owed by a Participant or any other person, nor
be transferable by operation of law in the event of a Participant's or any other
person's bankruptcy or insolvency.  Any such attempted assignments to transfer
shall be void.  Prior to the death of any Participant, no other person shall
have any rights under the Plan with respect to that Participant.


5.10.            Beneficiary Designation.  Participants shall have the right to
designate a Beneficiary to receive their benefits under the Plan should such
Participant die prior to commencement of or complete distribution of benefits
hereunder.  The AT&T Rules for Beneficiary Designations as may hereafter be
amended from time to time (the "Rules"), which Rules are incorporated herein by
this reference, shall apply.  For purposes of this Plan, "Beneficiary" shall
mean any beneficiary designated by a Participant to receive his or her benefits
under this Plan in the event of the Participant's death, or as otherwise
determined under the Rules to the extent the Participant fails to designate a
beneficiary.


5.11.            Amendments and Termination. The Plan may be amended or
terminated at any time in accordance with the provisions of the AT&T Schedule of
Authorizations, as amended from time-to-time, but such amendments or termination
shall not adversely affect the rights of any Participant, without his or her
consent, to any benefit payable under the Plan to which such Participant has
previously become entitled prior to the effective date of such amendment or
termination.


5.12.            Tax Withholding. All applicable federal, state and local taxes
required by law to be withheld shall be deducted from benefits paid under this
Plan.


5.13.            Offsets and Overpayments.  If any overpayment is made by the
Plan for any reason, the Plan shall have the right to recover such overpayment. 
The Participant shall cooperate fully with the Plan to recover any overpayment
and provide any necessary information and required documents.  If a Participant
entitled to distribution of benefits hereunder owes any amount to AT&T or any
Subsidiary, such amount may be withheld from benefits payable hereunder to
satisfy such obligation.  Any overpayment or Participant debt to AT&T or any
Subsidiary may be deducted from future benefits payable to or on behalf of the
Participant from this Plan.





--------------------------------------------------------------------------------

Attachment A
Predecessor Plans



1.
The AT&T Pension Benefit Make Up Plan No. 1, which is also the successor plan,
effective January 1, 2000, to the SNET Pension Benefit Plan and, effective
January 1, 1999, to the Pacific Telesis Group Excess Benefit Plan.

2.
Section 4.10.2 of the AT&T Pension Benefit Plan – Non-Bargained Program, which
are the 415 Excess Benefit Provisions of such plan

3.
The Ameritech Corporate Resource Supplemental Pension Plan, which is a successor
to the Ameritech Senior Management Retirement and Survivor Protection Plan and
was established by Ameritech Corporation effective as of January 1, 1986, which,
in turn was an amendment, restatement and continuation of the following
predecessor plans:  the Ameritech Management Supplemental Pension Plan, the
Ameritech Senior Management Non-Qualified Pension Plan, the Ameritech Mid-Career
Pension Plan, and the retirement and survivor benefit provisions of the
Ameritech Senior Management Long Term Disability and Survivor Protection Plan.

4.
The Ameritech Management Supplemental Pension Benefit Plan

5.
Effective January 1, 2009, The Cingular Wireless SBC Executive Transition
Pension Make Up Plan and The Cingular Wireless SBC Executive 2005 Transition
Pension Make Up Plan